         Case 3:19-cr-03932-DB Document 27 Filed 03/06/20 Page 1 of 1

                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 EL PASO DIVISION

UNITED STATES OF AMERICA,                      §

v.
                                               §
                                                              EP-19-CR-3932(1)-DB
                                                                                               p;   l')')
                                               §
                                               §
ALEJANDRO CARRILLO.                            §

                                               §
                                               §


                                               I)   1 1)31


       On this day, the Court considered Defendant's Motion for Continuance, made orally

during Docket Call on March 6, 2020, in the above-captioned cause. The motion was made

because Defendant needs additional time to prepare due to complex discovery issues in the case

and for plea negotiations. After due consideration, the Court is of the opinion that the motion

should be granted.

       In order to allow defense counsel the necessary reasonable amount of time to effectively

prepare, the Court finds that the interests of justice outweigh the Defendant's and the public's

interests in a speedy trial.   See 18   U.S.C.A. § 3161(h)(7)(A) (West 2008). As such, the Court

concludes that the time from March 6, 2020 through May 1, 2020, is excludable within the

meaning of the Speedy Trial Act, 18 U.S.C. § 3161, et seq.      See 18   U.S.C.A. § 3161(h).

       Accordingly, it is hereby ORDERED that Defendant's Motion for Continuance is

GRANTED. This cause is rescheduled for Docket Call on May 1, 2020 at 10:30 A.M.

       SIGNED this    6th   day of March, 2020.




                                              DA ID BRIONES
                                              SENIOR UNITED STATES DISTRICT JUDGE
